EXHIBIT 21.1 SUBSIDIARIES Name Jurisdiction of Organization Hines Global REIT Properties LP Delaware Hines Global REIT 17600 Gillette GP LLC Delaware Hines Global REIT 17600 Gillette LP Delaware Hines- Moorfield UK Venture S.Á.R.L. (Lux) Luxembourg Hines- Moorfield Brindley 3 S.Á.R.L. Luxembourg Hines- Moorfield Brindley 4 S.Á.R.L. Luxembourg Hines- Moorfield Brindley 5 S.Á.R.L. Luxembourg Hines- Moorfield Brindley 6 S.Á.R.L. Luxembourg Hines- Moorfield Brindley 9 S.Á.R.L. Luxembourg Hines- Moorfield Brindley 100 S.Á.R.L. Luxembourg
